Opinion by
Donlon, J.
In accordance with stipulation of counsel that the items marked “A” consist of artificial teeth similar in all material respects to those the subject of Air Express Int’l Agency, Inc., et al. v. United States (46 Cust. Ct. 163, C.D. 2251), the claim at 10 percent under the provision in paragraph 1558, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), supplemented by Presidential proclamation (T.D. 52827), for nonenumerated manufactured articles was sustained. Other items marked “B,” stipulated to consist of shade guides the same in all material respects as those the subject of Swissedent International and Hoyt, Shepston & Sciaroni v. United States (47 Cust. Ct. 174, C.D. 2298), were held entitled to free under the provision in paragraph 1821(a) and (b), as added by Public Law 85-211 (T.D. 54463), for samples to be used in the United States only for soliciting orders for products of foreign countries, so treated that they are unsuitable for sale or for use otherwise than as samples, as claimed.